 



Exhibit 10.7
GUARANTY FINANCIAL GROUP INC.
DIRECTORS’ FEE DEFERRAL PLAN
ARTICLE 1
Definitions
     When used herein the following terms shall have the following meanings:
     1.1. “Account” means the Account maintained for each Participant in
accordance with the terms of Article 3 hereof.
     1.2. “Affiliate” means each trade or business, whether or not incorporated,
that together with the Company, is treated as a “single employer” under Section
414(b) or 414(c) of the Code.
     1.3. “Administrator” means the Board or such person(s) as may be designated
by the Board to administer this Plan.
     1.4. “Board” means the Board of Directors of the Company.
     1.5. “Board Fees” means annual retainer fees (including Non-Executive Chair
Retainer Fees) and meeting fees payable to an Eligible Director with respect to
the Eligible Director’s service on the Board and/or one or more Board
committees.
     1.6. “Change in Control” means the occurrence of a “change in control
event” (within the meaning of Section 409A of the Code) with respect to the
Company.
     1.7. “Code” means the Internal Revenue Code of 1986, as amended.
     1.8. “Common Stock” means the common stock, $1.00 par value, of the Company
and, in the event such common stock is converted to another security or
property, such other security or property.
     1.9. “Company” means Guaranty Financial Group Inc., a Delaware corporation,
and its successors by merger, sale of assets or otherwise.
     1.10. “Crediting Date” means the date on which Board Fees would have been
paid to an Eligible Director absent the Deferral Election covering such Board
Fees.
     1.11. “Deferral Election” means an irrevocable election by an Eligible
Director, made on a form prescribed by the Administrator and delivered to the
Administrator, to defer under this Plan the receipt of all or a specified
portion of Board Fees otherwise payable to the Eligible Director. A Deferral
Election shall be effective when the form is countersigned on behalf of the
Company.
     1.12. “Eligible Director” means a member of the Board who is not also an
employee of the Company or any of its Affiliates.
     1.13. “Fair Market Value” means, unless otherwise determined by the
Administrator, the closing price of a share of Common Stock on the New York
Stock Exchange (“NYSE”) as of the relevant

 



--------------------------------------------------------------------------------



 



date (or if the NYSE is not open on such date or the Common Stock is not traded
on that day, the most recent prior date that the NYSE was open for trading and
the Common Stock was traded).
     1.14. “Matching Restricted Stock Units” means Matching Restricted Stock
Units as defined in Section 3.3 hereof.
     1.15. “Non-Executive Chair Retainer Fees” means Board Fees that are payable
to an Eligible Director with respect to the Eligible Director’s service on the
Board as a non-executive chairperson.
     1.16. “Participant” means an Eligible Director who files a Deferral
Election or is credited with Retainer Shares pursuant to the terms of the Plan.
     1.17. “Restricted Stock Units” means hypothetical shares of Common Stock
credited to a Participant’s Account having a value equal to the Fair Market
Value of an equal number of shares of Common Stock.
     1.18. “Plan” means the Guaranty Financial Group Inc. Directors’ Fee
Deferral Plan, as set forth herein and amended from time to time.
     1.19. “Retainer Shares” means Restricted Stock Units credited to a
Participant’s Account pursuant to Section 2.2 hereof.
     1.20. “Separation from Service” means a “separation from service” (with the
meaning of Section 409A of the Code) from the Company and its Affiliates.
     1.21. “Stock Plan” means the Guaranty Financial Group Inc. 2007 Stock
Incentive Plan and any other plan adopted by the Company that provides for the
grant of stock options, phantom stock, or restricted stock to members of the
Board.
     1.22. “Unforeseeable Emergency” means an “unforeseeable emergency” within
the meaning of Section 409A of the Code.
ARTICLE 2
Participation; Deferred Board Fees
     2.1. Participation. Each Eligible Director shall be a Participant in this
Plan.
     2.2. Retainer Shares. On the date of the first regularly scheduled Board
meeting each year, each Eligible Director’s Account shall be credited with a
number of Restricted Stock Units equal to the quotient obtained by dividing (a)
$75,000 (effective January 1, 2008) by (b) the Fair Market Value of a share of
Common Stock as of such date.
     2.3. Board Fee Deferrals. An Eligible Director may elect to defer hereunder
the receipt of all or a portion of Board Fees payable to the Eligible Director
by filing with the Administrator a Deferral Election prior to the start of the
calendar year during which the Board Fees covered by the Deferral Election will
be paid. An Eligible Director who is a non-executive chairperson, may, in a
Deferral Election, make separate elections with respect to (a) Non-Executive
Chair Retainer Fees and (b) Board Fees other than Non-Executive Chair Retainer
Fees. An Eligible Director who defers Board Fees hereunder shall be credited
with the number of Restricted Stock Units provided for by Sections 3.2 and 3.3
hereof.

-2-



--------------------------------------------------------------------------------



 



     2.4. Matching Restricted Stock Units. The Account of an Eligible Director
who makes a valid Deferral Election shall be credited with Matching Restricted
Stock Units in accordance with Section 3.3 hereof.
     2.5. Payment Elections. At the time an Eligible Director makes a Deferral
Election, or receives an annual credit of Retainer Shares pursuant to
Section 2.2 hereof, or at such other time(s) as may be authorized by the
Administrator and permitted under Section 409A of the Code, a Participant shall
elect, in accordance with rules specified by the Administrator, to receive
payment of amounts credited to the Participant’s Account in a method of payment
permitted under Article 4 hereof.
ARTICLE 3
Accounts
     3.1. Establishment of Accounts. The Company shall establish and maintain in
accordance with this Article 3 a bookkeeping account for each Participant, which
account shall record and reflect the Retainer Shares credited to the Participant
pursuant to Section 2.2 hereof, Board Fees (other than Non-Executive Chair
Retainer Fees) deferred hereunder by the Participant, Non-Executive Chair
Retainer Fees deferred hereunder by the Participant, and the Matching Restricted
Stock Units credited to the Participant (each such account being referred to
herein as an “Account”).
     3.2. Crediting of Board Fee Deferrals. The Account of each Participant who
defers Board Fees hereunder shall be credited with a number of Restricted Stock
Units equal to the quotient obtained by dividing (a) the amount of Board Fees
covered by the Deferral Election by (b) the Fair Market Value of a share of
Common Stock as of such date.
     3.3. Matching Restricted Stock Units. A Participant’s Account shall be
credited, as of the Crediting Date of the Board Fees covered by a Deferral
Election made by the Participant with a number of Restricted Stock Units
(“Matching Restricted Stock Units”) equal to the quotient obtained by dividing
(a) 50% of the amount of Board Fees covered by the Deferral Election (excluding
Non-Executive Chair Retainer Fees), by (b) the Fair Market Value of a share of
Common Stock as of the Crediting Date of the Board Fees covered by the Deferral
Election.
     3.4. Payments. A Participant’s Account shall be reduced by any payments
made to the Participant, his or her beneficiary, estate, or representative.
     3.5. Adjustments. If any of the following events occur, the Administrator
shall make appropriate adjustments with respect to Restricted Stock Units
credited to a Participant’s Account: (a) any extraordinary dividend or other
extraordinary distribution in respect of Common Stock (whether in the form of
cash, Common Stock, other securities or other property); (b) any
recapitalization, stock split (including a stock split in the form of a stock
dividend), reverse stock split, reorganization, merger, combination,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company; or (c) any other like corporate
transaction or event in respect of the Common Stock.
     3.6. Vesting of Accounts. Each Participant’s Account shall be fully vested
and nonforfeitable at all times.
     3.7. Board Fees Covered by Elections. For purposes of this Article 3, the
amount of Board Fees “covered” by a Deferral Election shall be the amount by
which an Eligible Director’s Board Fees are to be reduced by reason of a
Deferral Election. If a Deferral Election covers less than all of the Board Fees
payable to an Eligible Director during a calendar year, the percentage of each
payment of each type of Board Fee during the calendar year that shall be treated
as being covered by the Deferral Election shall be

-3-



--------------------------------------------------------------------------------



 



equal to the percentage of total Board Fees of the same type for the calendar
year that is covered by the Deferral Election.
     3.8. No Funding of Benefits. All adjustments to a Participant’s Account
shall be bookkeeping entries only and shall not represent a special reserve or
otherwise constitute a funding of the Company’s unsecured promise to pay any
amounts hereunder. To the extent a Participant or any other person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company, and
such person shall have only the unsecured promise of the Company that such
payments shall be made.
ARTICLE 4

Payment of Deferred Compensation.
     4.1. Payment in Accordance with Elections. Subject to the terms of this
Article 4, a Participant’s Account shall be paid (or commence to be paid) to the
Participant in the form of a lump sum on or as soon as practicable following the
Participant’s Separation from Service (but in no event more than 60 days after
such Separation From Service).
     4.2. Form of Payment. Payment with respect to Restricted Stock Units
credited to a Participant’s Account shall be paid in the form of shares of
Common Stock, provided that if any such Restricted Stock Units represent a
fractional share of Common Stock, then in lieu thereof, the Fair Market Value of
such fractional share on the date the payment is calculated shall be paid in
cash.
     4.3. Unforeseeable Emergency. The Administrator may accelerate payment of
all or a portion of a Participant’s Account upon the occurrence of an
Unforeseeable Emergency. The amount of such payment shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such payment). The determination of
whether a Participant has experienced an Unforeseeable Emergency and the amount
reasonably necessary to satisfy the emergency need shall be based on all the
facts and circumstances taking into consideration the financial resources
available to the Participant and shall be made in accordance with Section 409A
of the Code. If payment of less than all of a Participant’s Account is
accelerated pursuant to this Section 4.3, the accelerated payment shall be
deducted proportionately from all amounts credited to the Participant’s Account.
     4.4. Section 409A Mandatory Delay in Benefit Payments for Specified
Employees. Notwithstanding the preceding provisions of this Article 4, to the
extent required by Section 409A of the Code, the Administrator shall delay
payment of the Account of a Participant who is a “specified employee” (within
the meaning of Section 409A of the Code) until the earlier of (a) the date that
is six months after the date of the Participant’s Separation From Service, or
(b) the date of the specified employee’s death. The aggregate amount of
payment(s) otherwise payable during the delay period (plus interest thereon at a
rate equal to the simple average of the rate for the last four reported quarters
preceding the Participant’s Separation from Service under the Vanguard U.S.
Treasury Fund under the Temple-Inland Salaried Savings Plan or any successor
thereto) shall be payable to the specified employee upon the expiration of the
delay period.
     4.5. Payment of Dividends. Not later than 30 days after the payment date of
any cash dividend or cash distribution declared on the Common Stock on or after
January 1, 2008, the Company shall pay to each Participant the amount of the
dividend that would have been paid to the Participant with respect to the
Restricted Stock Units credited to the Participant’s Account if such Restricted
Stock Units were actual issued and outstanding shares of Common Stock held by
the Participant. Except as provided in this Section 4.5, no credits,
distributions, or payments shall be made with respect to Restricted Stock Units
credited to Participants’ Accounts to reflect cash dividends or cash
distributions on Common Stock.

-4-



--------------------------------------------------------------------------------



 



     4.6. Payment Upon Death. Notwithstanding Section 4.1, in the event of a
Participant’s death, the entire balance of the Participant’s Account shall be
paid to the Participant (or the Participant’s beneficiary, as determined in
accordance with Section 6.2 hereof) in the form of a single payment as soon as
practicable after death (and in no event more than 90 days after death).
     4.7. Withholding. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan any federal, state or local taxes
required by law to be withheld.
ARTICLE 5
Administration
     5.1. Administration. This Plan shall be administered by the Administrator.
The Administrator shall have all powers necessary to carry out the provisions of
this Plan, including, without reservation, the power to delegate administrative
matters to other persons and to interpret this Plan in its discretion.
ARTICLE 6
Miscellaneous
     6.1. Amendment and Termination of Plan. The Company may at any time by
action of the Board modify or amend, in whole or in part, any or all of the
provisions of this Plan, or suspend or terminate the Plan entirely. Upon
termination of this Plan, no further Deferral Elections shall be permitted and
no further credits shall be made pursuant to Sections 2.2 or 3.3 hereof;
provided, however, that each Participant’s Account will be maintained and paid
pursuant to the provisions of this Plan and the Participant’s elections
hereunder.
     6.2. Beneficiary Designation. Each Participant shall designate a
beneficiary to whom the Participant’s Account shall be payable on the
Participant’s death. A Participant may also designate an alternate beneficiary
to receive such payment in the event that the designated beneficiary cannot
receive payment for any reason. In the event no designated or alternate
beneficiary can receive such payment for any reason, payment will be made to the
Participant’s surviving spouse, if any, or if the Participant has no surviving
spouse, then to the following beneficiaries if then living in the following
order of priority: (a) to the Participant’s children (including adopted children
and stepchildren) in equal shares, (b) to the Participant’s parents in equal
shares, (c) to the Participant’s brothers and sisters in equal shares and (d) to
the Participant’s estate. A Participant may at any time change his or her
beneficiary designation. A change of beneficiary designation must be made in
writing and delivered to the Administrator or its designee for such purposes.
The interest of any beneficiary who predeceases the Participant will terminate
unless otherwise specified by the Participant.
     6.3. Alienation of Benefits. A Participant’s rights under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment pledge, encumbrance, attachment, or garnishment by creditors of a
Participant or any beneficiary.
     6.4. Restricted Stock Units Issued Under Stock Plans. Restricted Stock
Units credited to Participants’ Accounts under Article 3 shall constitute the
grant of “Restricted Stock Units” under the Stock Plan then in effect and under
which stock-based awards are then being made, unless otherwise specified by the
Administrator. Common Stock issued in payment of Restricted Stock Units credited
to Participants’ Accounts hereunder shall be issued under the Stock Plan
pursuant to which the applicable Restricted Stock Units were issued.
     6.5. Expenses. All expenses and costs in connection with the operation of
the Plan shall be borne by the Company.

-5-



--------------------------------------------------------------------------------



 



     6.6. Rules of Construction. The singular shall include the plural unless
the context clearly indicates the distinction.
     6.7. Applicable Law. This Plan shall be construed and enforced in
accordance with the laws of the State of Texas except to the extent superseded
by federal law.
     6.8. Headings. The headings of sections of this Plan are for convenience of
reference only and shall have no substantive effect on the provisions of this
Plan.
     6.9. Compliance with Section 409A of the Code. The Plan is intended to
comply with the requirements of Section 409A of the Code, and the Administrator
shall administer and interpret the Plan in accordance with such requirements. If
any provision of the Plan conflicts with the requirements of Section 409A of the
Code, the requirements of Section 409A of the Code shall supersede any such Plan
provision.

-6-